FILED
                            NOT FOR PUBLICATION
                                                                            OCT 28 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10556

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00141-AWI-
                                                 BAM-1
 v.

STEVEN PAUL GARCIA,                              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Anthony W. Ishii, Senior District Judge, Presiding

                            Submitted October 26, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Steven Paul Garcia appeals from the district court’s judgment and challenges

the 18-month sentence imposed following his guilty-plea conviction for escape

from custody, in violation of 18 U.S.C. § 751(a). Pursuant to Anders v. California,

386 U.S. 738 (1967), Garcia’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Garcia the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw as counsel is GRANTED.

      AFFIRMED.




                                          2